Dissenting Opinion by
Judge Doyle :
The information provided to Petitioner by her caseworker was merely a reiteration of the Department of Public Welfare’s (DPW) substantive policy at the time of Petitioner’s inquiry based on the DPW’s interpretation of pertinent federal regulations. The DPW’s policy was not amended until January 23, 1980 when a federal directive was received indicating that the DPW’s treatment of the special SSI grant was not what the controlling regulations intended. Thus, the caseworker’s comments were simply reflective of what was -an error of law on the part of the DPW and, as such, did not constitute administrative error for the purpose of Section 275.3(b) (3). Accordingly, as written notice of the administrative action taken and the right to appeal was received by Petitioner, I believe Section 275.3(b)(3) is inapplicable to her claim and the thirty day appeal requirement of Section 275.3(b)(1) is controlling. Clark v. Department of Public Welfare, 58 Pa. Commonwealth Ct. 142, 427 A.2d 712 (1981); Crail v. Department of Public Welfare, 53 Pa. Commonwealth Ct. 20, 416 A.2d 633 (1980).
*58While not addressed by the majority, I believe that this rationale is equally applicable to an alternative argument raised by Petitioner that the “misinformation” provided her by her caseworker estops the Department from invoking the appeal limitation of Section 275.3(b)(1) and entitles Petitioner to an appeal nunc pro tunc. An appeal of actions by the Department not taken within the required time, i.e., an appeal nunc pro tunc, will be permitted only upon a showing that fraud, duress or coercion was responsible for the delay in talcing the appeal. Zani v. Department of Public Welfare, 42 Pa. Commonwealth Ct. 157, 400 A.2d 247 (1979). Again, the information provided Petitioner by her caseworker herein was in no way directed towards Petitioner’s right to appeal the action in question. Bather, it was addressed to Petitioner ’s concerns about why the Department had taken the substantive action which it did and is nothing more than an element of the decision Petitioner now contends is erroneous. An erroneous decision is the very basis for taking an appeal in the first place and, as such, does not establish the fraud, duress or coercion necessary to be granted an appeal nunc pro tunc. Robinson v. Department of Public Welfare, 29 Pa. Commonwealth Ct. 402, 371 A.2d 255 (1977); Harris v. Department of Public Welfare, 29 Pa. Commonwealth Ct. 348, 370 A.2d 1250 (1977).
Finally, Petitioner also argued that the notice received “can hardly be categorized as a legally sufficient notice which was calculated to give Petitioner an effective opportunity to prepare her case” and that this is therefore tantamount to the failure to send notice which makes applicable the six month appeal period provided by Section 275.3(b)(3). I disagree. The notice received by Petitioner fully informed her of the action being taken and her appeal rights therefrom. I would therefore affirm the Department’s dis*59missal of Petitioner’s appeal and I must dissent from the opinion of the majority.